DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400.
Regarding claims 1 and 5, Mori teaches a transparent touch sensor assembly product comprising a cover glass (10 of Fig. 22, ¶ [0263]), an optically clear adhesive layer (5 of Fig. 22, ¶ [0276]), a touch sensor film (3 and 4 of Fig. 22) that is bonded to the cover glass through the optically clear adhesive, and a planarization tape adjacent to the touch sensor film and opposite the cover glass, the tape comprising a polymeric substrate (2 of Fig. 22, ¶ [0184]) and a releasable adhesive layer that positioned between the substrate 2 and the touch sense film and is releasably bonded to the touch sense film (not depicted in Fig. 22, but discussed in ¶ [0195]). Mori teaches that the substrate layer may have a thickness of 10-500 microns (¶ [0183]). Note that the conductive film layer 4 of Mori may be regarded as corresponding to the claimed “touch sensor substrate” and the patterned metal layer 3 of Mori may be regarded as corresponding to the claimed “electrodes” that are disposed on the surface of the conductive film layer opposite the cover glass. 
The teachings of Mori differ from the present invention in that Mori does not teach any specific thickness for the releasable adhesive layer of his invention. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness for the releasable adhesive layer of Mori based on the specific materials used to make the product and the desired final dimensions in the 

Regarding claim 2, the teachings of Mori differ from the present invention in that Mori does not teach any specific haze for the substrate of his invention. It would, however, have been obvious to one of ordinary skill in the art to make the haze of the substrate of Mori be as low as possible because Mori teaches that the product is to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that haze in the product would impede transparency and/or viewing by a user. 

Regarding claim 8, the teachings of Mori differ from the present invention in that Mori does not teach any relative value for the refractive index of the touch sensor film and the releasable adhesive layer. It would, however, have been obvious to one of ordinary skill in the art to make the differences in refractive index be as low as possible for adjacent layers in the product of Mori, as Mori teaches that the product is intended to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that differences between the refractive index of adjoining layers in the product would impede transparency and/or viewing by a user. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Magnotta, US Pat. 4557964.
Regarding claims 3 and 4, the teachings of Mori differ from the present invention in that Mori does not teach a tackifier in the releasable adhesive layer. Magnotta, however, teaches that incorporating a tackifier in an amount of 15-50 weight percent results in improved adhesion and 
Regarding claim 4, Magnotta teaches that the tackifier may be a C4-C8 hydrocarbon and/or a fully hydrogenated cyclopentadiene resin (i.e., an aliphatic resin) (col. 4 ln. 66 – col. 5 ln. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Choi et al., USPGPub. No. 2011/0318580.
Regarding claim 6, the teachings of Mori differ from the present invention in that Mori does not teach any specific modulus of elasticity (Young’s modulus) for the tape substrate. Choi, however, teaches that tapes used in the creation of electronic devices preferably have a modulus of elasticity of 1-10 GPa to prevent undesired wrinkling or folding during use (¶ [0030]). It would have been obvious to one of ordinary skill in the art to provide the tape substrate of Mori with modulus of elasticity of 1-10 GPa, as taught by Choi, as doing so would prevent the substrate from wrinkling during use. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Behrens, US PGPub. No. 2009/0047459.
Regarding claim 7, the teachings of Mori differ from the present invention in that Mori does not teach the use of an olefin block copolymer for making the releasable adhesive layer. Behrens, however, teaches that such releasable layers may comprise an ethylene (i.e., olefinic) block copolymer (Abstract, ¶ [0013]). Behrens teaches that the use of such block copolymer materials results in products that remain stable for a long time in storage (¶ [0075]). It would have been obvious to one of ordinary skill in . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, Magnotta, Choi, and Behrens, as applied above. 
Regarding claim 9, the claimed limitations are obvious in view of the teachings of Mori, Magnotta, Choi, and Behrens for the reasons discussed above in relation to claims 1-8. 

Response to Arguments
Applicant's arguments filed 12-13-2021 have been considered to the extent that they are relevant to the present rejections, but they are not persuasive. Regarding the teachings of Mori, Applicant argues that Mori does not teach the claimed structure of claim 1. As discussed above, however, the conductive film layer 4 of Mori may be regarded as corresponding to the claimed “touch sensor substrate” and the patterned metal layer 3 of Mori may be regarded as corresponding to the claimed “electrodes” that are disposed on the surface of the conductive film layer opposite the cover glass. Note that the claimed “touch sensor substrate” and “electrodes” are broadly claimed with no structural detail, and the characterization of the layers as “a touch sensor” and “electrodes” appear to be statements of intended use rather than specific structural limitations. Nevertheless, the layers of Mori are intended to function as conductive layers in the electrodes of a touch input device (¶ [0150]).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785